                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION


DLL FINANCE, LLC                                                                                 PLAINTIFF

VS.                                                                CAUSE NO.: 3:18-cv-173-NBB-JMV

FRED ZEPPONI                                                                                   DEFENDANT

                                                   ORDER

        This matter is before the Court upon motion of Defendant for leave to serve a summons

and third-party complaint on Charles Schindler, II, Delta Southern Chemical Co. (“DSCC”), and

Southern Gulf Coast Fuel, LLC (“SGCF”), joining them as third-party Defendants. It appearing

that the third-party Defendants may be liable to Defendant for all or part of Plaintiff’s claim

asserted against Defendant in the complaint, the court finds that the motion is well taken and should

be GRANTED.

                                                 Background

        Defendant Fred Zepponi entered into a lease-purchase agreement with Charles Schindler

on behalf of DSCC for a Hardi Presido agricultural sprayer (“original sprayer”). The lease was

thereafter assigned to the plaintiff, DLL Finance, LLC. Zepponi and Schindler later agreed that

Schindler would take possession of the original sprayer and a Deutz tractor, pay off the leases

attached to the original sprayer and the Deutz tractor, and utilize the equity in the machines as a

down payment on a new sprayer. Id. Zepponi handed over the two pieces of equipment but never

received the new sprayer, and the lease agreements were never paid off. Therefore, Zepponi was

left with two unpaid lease agreements, no equipment1, and the current suit on the indebtedness.



1
 Zepponi alleges in his proposed third-party complaint that the original sprayer has been sold by Schindler. Doc.
#21-1 at 4.

                                                       1
Zepponi argues that “the presence of the third-party defendant is required for the granting of

complete relief on Plaintiff’s claim against Defendants.” Doc. #21.

                                         Law and Analysis

       The purpose of Fed. R. Civ. P. 14 is to avoid duplication of suits and to promote efficiency

of litigation. § 1443 Discretion of the Court, 6 Fed. Prac. & Proc. Civ. § 1443 (3d ed.). However,

if a defendant wishes to file a third-party complaint more than fourteen (14) days after serving its

response to the complaint, the putative third-party plaintiff must, by motion, obtain the court's

leave. Fed. R. Civ. P. 14 (a)(1).

       A third-party claim may be asserted under Rule 14(a)(1) only when the third party's liability

is dependent on the outcome of the main claim or when the third party may be secondarily liable

to the defending party for a part of or all of any potential judgement against the defendant in favor

of the plaintiff. Allstate Ins. Co. v. Scarbrough, No. 3:15CV00114-M-A, 2016 WL 10588006, at

4 (N.D. Miss. Nov. 7, 2016)(citing Se. Mortg. Co. v. Mullins, 514 F.2d 747, 749 (5th Cir. 1975).

       Here, defendant alleges that the putative third-party defendants are secondarily liable to

him for the full amount of any judgement rendered against him in favor of the plaintiff due to the

alleged breach of contract/conversion of defendant.

       In the interest of efficiency, and the Court, having found that the claims are sufficiently

derivative; that joinder will not substantially complicate this litigation; and that the motion is

unopposed by the plaintiff, hereby orders the following:


           1. The [27] Third Party Complaint is STRICKEN as improper, as it was filed without

               leave of court, in violation of Fed. R. Civ. P. 14(a)(1).

           2. The [21] amended motion for joinder of the third-party defendants is GRANTED;

           3. The [18] motion for joinder is rendered moot and shall be TERMINATED;


                                                 2
         4. Charles Schindler, II, Delta Southern Chemical Co., and Southern Gulf Coast Fuel,

             LLC SHALL be made parties to this action as a third-party defendants;

         5. The defendant SHALL separately docket the [21-1] proposed third-party

             complaint, bearing the title “Third-Party Complaint,” and ensure the attachment of

             any exhibits referenced therein, within two (2) business days of today’s date.

         6. The defendant SHALL serve the third-party defendants with summons and copy of

             the above-referenced third-party complaint, together with copies of all pleadings

             heretofore filed in this action, within thirty (30) days hereof.

         7. Third-party defendants SHALL have twenty-one (21) days thereafter within which

             to respond.


SO ORDERED this, February 27, 2019.


                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE




                                               3
